IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : No. 303
                                :
DESIGNATION OF CHAIR AND VICE-  : DISCIPLINARY BOARD APPOINTMENT
CHAIR OF THE DISCIPLINARY BOARD : DOCKET
OF PENNSYLVANIA                 :




                                         ORDER


PER CURIAM
         AND NOW, this 29th day of January, 2019, Andrew J. Trevelise, Esquire, is hereby

designated as Chair, and James C. Haggerty, Esquire, as Vice-Chair, of the Disciplinary

Board of Pennsylvania, commencing April 1, 2019.